Walker, J.
Suit was brought at the Spring term of the District Court of Washington county, for the year 1866, against the defendants below, in their respective capacity.
The foundation of the suit was a promissory note, wdiich reads thus:
“ $1450. Chappell Hill, June 28th, 1861.
“ Six months after date I promise to pay. to the order of Warren Beckwith, or bearer, the sum of fourteen hundred and fifty ($1450) dollars, with ten per cent, interest from date, value received.
“ (Signed) Wm. ICeesee.”
This note was sent by mail from Iowa to P. H. Swearingen, who probated it in the usual form, with the exception that words “ was just ” were used for the words “ is just.” The affidavit was made by P. H. Swearingen, the agent of Beckwith. The note was presented for allowance to the executor of Keesee, and, for some reason not given, was rejected. Suit was brought, and, amongst other defenses to the action, the appellants claimed that no sufficient probate of the note had been made; and further insisted that it was not in the power of the attorney to make the oath required by law. A judgment was given the plaintiff for the amount called for by the note—principal and interest —and is against the appellants in their individual capacity.
The judgment can be reformed in this court, and it is apparent that this latter is but a mere clerical error.
The first objection urged is not so easily disposed of. The affidavit of P. H. Swearingen was in itself sufficient, but the subsequent testimony renders it somewhat doubtful.
*736In the case of Hansell v. Gregg, 7 Texas R., 228, Justice Wheeler, delivering the opinion of the court, says: “ If theadministratrix had rejected the claim on the ground that the affidavit was not made by the proper party, and it did not disclose the means of information possessed by the attorney, there would be more plausibility in the objection now urged; but she rejected it upon an entirely different ground, to wit: That the debt had been fully paid, showing that the claim was not rejected in consequence of the making of the affidavit by the attorney, nor in consequence of it not disclosing the means of information possessed by him. We do not think the objection in this respect well taken.” It is also said the affidavit should be made by the owner, or by some one conversant with the-facts.
In the same case the court say: If an administrator indorse on a claim his reason for rejecting it, he will not be allowed to-plead or urge in abatement of the suit any other reason which goes merely to the sufficiency of the presentation for allowance. Now, by parity of reasoning, if he do not indorse any reason, or give any for rejecting the claims, so as to put the owner or agent upon notice of his objection, before suit is brought, ought he to be allowed to plead or urge any on the trial? We think not. This rule will not preclude him from urging and pleading all legal defenses to the merits, which he-may have; and in any case where the administrator or executor believes the proof to be insufficient on presentation, -whether the affidavit is made by the owner or his agent, he may, on suit being brought, file interrogatories, and compel the owner-to answer, under oath, all questions which he deems necessary for the protection of the estate he represents. In this case no-reason was given by the appellants for rejecting the note sued on, until suit -was brought; and then they file no interrogatories for the owner of the note (the plaintiff) to answer. We are compelled to regard the objection as coming too late, after suit is brought. Unless made at the time the claim is presented, it cannot avail to abate the action.
*737The judgment of the court below will be reformed so as to rnake it a judgment against the appellants as executors of the will of William Keesee, and affirmed.
Reformed and rendered.